DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent July 20, 2021, claim(s) 1, 4, 5, 7, 8, 9, 12, 14, 15, 18, and 19 is/are pending in this application; of these claim(s) 1, 7, and 14 is/are in independent form.  Claim(s) 1, 7, and 14 is/are currently amended; claim(s) 4, 9, 12, and 18 is/are previously presented; claim(s) 5, 8, 15, and 19 is/are original; claim(s) 2, 3, 6, 10, 11, 13, 16, and 17 is/are cancelled.
	
Response to Arguments
Applicant’s arguments, see page 7 line 12 – page 8 line 5, filed July 20, 2021, with respect to the rejection(s) of claim(s) 1, 4, 5, 7, 8, 9, 12, 14, 15, 18, and 19 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO 0155945 A2 (“Rizvi”) and US 6,401,134 B1 (“Razavi”) and 35 U.S.C. § 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 7, 8, 9, 12, 14, 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/55945 A2 (“Rizvi”) in view of US 6,401,134 B1 (“Razavi”).

As to claim 1, Rizvi teaches a validation device comprising:
a source information identification circuit configured to determine information relating to a source file (Rizvi page 7 lines 5-13 and Figure 1A element 14: determining product data using an upload interface);
a source information transmitter configured to transmit the information relating to the source file to a server (Rizvi page 7 lines 5-13 and Figure 1A element 14: through the upload interface, the user transmits information relating to product data to a Commodity Exchange Server);
a validation program receiver configured to receive a validation program from the server (Rizvi page 7 lines 14-21 and Figure 1A element 18: receive an uploader applet at the client user interface from the Commodity Exchange Server);
(MPEP § 2144.04 (III): automating a previously manual process is obvious) change [[ remove]] invalid portions of the source file by masking the invalid portions to generate a modified source file only including valid portions (Rizvi Page 14 lines 1-5 and Figure 1B element 52: validate data to generate a filtered adaptive mapping file that is validated); and
a source transmitter configured to transmit the modified source file if the validation circuit validates the source file wherein the modified source file only including valid portions is transmitted (Rizvi page 14 lines 6-15 and Figure 1B element 54: transmit the validated adaptive mapping file to the Commodity Exchange Server, conditional on the validation step in Figure 1B element 52),
wherein the validation program comprises at least a machine-executable program (Rizvi page 7 lines 14-21 and Rizvi Figure 1A element 18: wherein the validation program is an applet) and wherein the source transmitter transmits the modified source file after change [[ removal ]] of the invalid portion of the source file (Rizvi page 14 lines 6-15 and Rizvi Figure 1B element 54: the transmission occurs after validating the data in the adaptive mapping file to ensure that only validated data is transmitted).
However, Rizvi does not teach that the change is a removal.  Nevertheless, Razavi teachings that a change to a source file can be removal (Rizvi Column 8 lines 55 – page 9 line 17:  removing an applet component from an applet). 
(See Razavi Col 4 lines 42 – 63).
	
As to claim 4, Rizvi in view of Razavi teaches the validation device of claim 1, wherein the information relating to the source file comprises class information indicating a class of the source file (Rizvi page 6 line 17 – page 18 line 4: the information about products in the source file include product attributes including classes of products).

As to claim 5, Rizvi in view of Razavi teaches the validation device of claim 4, further comprising:
a class determination program receiver configured to receive a class determination program from the server (Rizvi page 10 line 17 – page 11 line 10 and Figure 1B element 42: determine product type attributes using information from the retrieved adaptive map file data; the functionality is part of an applet that is transmitted);
a class determination circuit configured to execute the class determination program to determine the class of the source file (Rizvi page 11 line 11 – 25 and Figure 1B element 44: determine attribute type fields of products by applying the attribute fields to the product information).

As to claim 7, Rizvi teaches a server comprising:
(Rizvi page 7 lines 5-13 and Figure 1A element 14: determining product data using an upload interface);
a source information receiver configured to receive information relating to a source file on a validation device (Rizvi page 7 lines 5-13 and Figure 1A element 14: through the upload interface, the user transmits information relating to product data to a Commodity Exchange Server);
a validation program determiner configured to determine a validation program based on the information (Rizvi page 7 lines 14-21 and Figure 1A element 18: receive an uploader applet at the client user interface from the Commodity Exchange Server; Rizvi Page 14 lines 1-5 and Figure 1B element 52: validate data to generate a filtered adaptive mapping file that is validated); and
a transmitter configured to transmit the validation program to the validation device (Rizvi page 14 lines 6-15 and Figure 1B element 54: transmit the validated adaptive mapping file to the Commodity Exchange Server, conditional on the validation step in Figure 1B element 52),
wherein the validation program comprises at least a machine-executable program (Rizvi page 7 lines 14-21 and Rizvi Figure 1A element 18: wherein the validation program is an applet), and
wherein the validation program is configured to automatically (MPEP § 2144.04 (III): automating a previously manual process is obvious) change [[ remove ]] invalid portions of the source file to generate a modified source file only including valid portions (Rizvi page 14 lines 6-15 and Rizvi Figure 1B element 54: the transmission occurs after validating the data in the adaptive mapping file to ensure that only validated data is transmitted).
However, Rizvi does not teach that the change is a removal.  Nevertheless, Razavi teachings that a change to a source file can be removal (Rizvi Column 8 lines 55 – page 9 line 17:  removing an applet component from an applet). 
Rizvi and Razavi are in the same field of transmission of source files.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rizvi to include the teachings of Razavi because detachable applets allow for applets more flexibility to run on more machines (See Razavi Col 4 lines 42 – 63).

As to claim 8, Rizvi in view of Razavi teaches the server of claim 7, wherein the validation program determiner configured to determine the validation program based on at least one of a destination of the source file (this element is claimed in the alternative and does not need to be mapped), an origin of the source file (this element is claimed in the alternative and does not need to be mapped), a content of the source file (Rizvi page 6 line 17 – page 18 line 4: the information about products in the source file include product attributes including classes of products), a data format of the source file (this element is claimed in the alternative and does not need to be mapped), or a purpose of the source file (this element is claimed in the alternative and does not need to be mapped).

(Rizvi page 14 lines 6-15 and Figure 1B element 52: the validation step at the user-interface device).

As to claim 12, Rizvi in view of Razavi teaches the server of claim 7, wherein the information relating to the source file comprises class information indicating a class of the source file (Rizvi page 6 line 17 – page 18 line 4: the information about products in the source file include product attributes including classes of products).

As to claim 14, Rizvi teaches a validation method comprising:
determining information relating to a source file on a validation device (Rizvi page 7 lines 5-13 and Figure 1A element 14: determining product data using an upload interface); 
transmitting the information relating to the source file from the validation device to a server (Rizvi page 7 lines 5-13 and Figure 1A element 14: through the upload interface, the user transmits information relating to product data to a Commodity Exchange Server);
transmitting a validation program based on the information relating to the source file from the server to the validation device (Rizvi page 7 lines 14-21 and Figure 1A element 18: receive an uploader applet at the client user interface from the Commodity Exchange Server);
(Rizvi Page 14 lines 1-5 and Figure 1B element 52: validate data to generate a filtered adaptive mapping file that is validated),
executing the validation program to automatically (MPEP § 2144.04 (III): automating a previously manual process is obvious) change [[ remove ]] invalid portions of the source file by masking the invalid portions to generate a modified source file only including valid portions (Rizvi Page 14 lines 1-5 and Figure 1B element 52: validate data to generate a filtered adaptive mapping file that is validated; Rizvi page 14 lines 6-15 and Figure 1B element 54: transmit the validated adaptive mapping file to the Commodity Exchange Server, conditional on the validation step in Figure 1B element 52); and
transmitting the modified source file only including the valid portions from the validation device after change [[ removal ]] of the invalid portions if the validation program validates the source file (Rizvi page 14 lines 6-15 and Rizvi Figure 1B element 54: the transmission occurs after validating the data in the adaptive mapping file to ensure that only validated data is transmitted),
wherein the validation program comprises at least a machine-executable program (Rizvi page 7 lines 14-21 and Rizvi Figure 1A element 18: wherein the validation program is an applet).

(Rizvi Column 8 lines 55 – page 9 line 17:  removing an applet component from an applet). 
Rizvi and Razavi are in the same field of transmission of source files.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rizvi to include the teachings of Razavi because detachable applets allow for applets more flexibility to run on more machines (See Razavi Col 4 lines 42 – 63).

As to claim 15, Rizvi in view of Razavi teaches the validation method of claim 14, wherein the validation program is determined based on at least one of a destination of the source file (this element is claimed in the alternative and does not need to be mapped), an origin of the source file (this element is claimed in the alternative and does not need to be mapped), a content of the source file (Rizvi page 6 line 17 – page 18 line 4: the information about products in the source file include product attributes including classes of products), a data format of the source file (this element is claimed in the alternative and does not need to be mapped), or a purpose of the source file (this element is claimed in the alternative and does not need to be mapped).

As to claim 18, Rizvi in view of Razavi teaches the validation method of claim 14, wherein the information relating to the source file comprises class information indicating a class of the source file (Rizvi page 6 line 17 – page 18 line 4: the information about products in the source file include product attributes including classes of products).

As to claim 19, Rizvi in view of Razavi teaches the validation method of claim 18, further comprising:
transmitting a class determination program from the server (Rizvi page 10 line 17 – page 11 line 10 and Figure 1B element 42: determine product type attributes using information from the retrieved adaptive map file data);
executing the class determination program to determine the class of the source file (Rizvi page 11 line 11 – 25 and Figure 1B element 44: determine attribute type fields of products by applying the attribute fields to the product information).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following art has previously been made of record:
WO 2016/138613 A1 (“Liu”): see Figures 1B and 3.
US 2005/0246283 A1:  See Para [0109] for downloading an uploader.
US 2011/0320808 A1:  See Para [0042] for an uploader applet.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        September 14, 2021